Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment
1.	Applicants have amended their claims, filed August 27, 2020, by preliminary amendment.
	Claims 3-5, 7, 8, and 10-13 are amended. 	
Claims 1-13 are pending.
Claim Objections
Claim 11 is objected to because of the following informalities:  typographical error.  Line 2 “used” should be “use”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (U.S. Patent Application 20190064516 A1, hereinafter “Wagner”) in view of Ohmoto et al. (European Patent Application EP2883847 A1, hereinafter “Ohmoto”).

Regarding Claim 1 (Original), Wagner teaches a laminated glass that is a head-up display (Fig 1 par 0045 laminate 12 is a HUD), 
the laminated glass comprising a first lamination glass member (Fig 1 first laminated glass member 22), a second lamination glass member (Fig 1 second laminated glass member 28), and an interlayer film (Fig 1 interlayer film 34), 
the first lamination glass member being arranged on a first surface side of the interlayer film (Fig 5A par 0113), the second lamination glass member being arranged on a second surface side opposite to the first surface of the interlayer film (Fig 5A par 0113), 
the laminated glass having a solar transmittance of 50% or less (par 0133 Table 2 shows numerous examples of Tsol<50%), and a solar reflectance of 15% or more (par 0133 Table 2 shows numerous examples of Rfsol>15%).
However, Wagner appears not to expressly teach the laminated glass having a wedge angle of 0.1 mrad or more, or containing a luminescent material (par 0116 the laminated glass comprises fluorescent brightening agent).
In a similar application, Ohmoto teaches the laminated glass having a wedge angle of 0.1 mrad or more, or containing a luminescent material (par 0116 the laminated glass comprises fluorescent brightening agent).
Wagner and Ohmoto are analogous art as they each pertain to laminated glass. It would have been obvious to a person of ordinary skill in the art to modify the laminated glass of Wagner with the inclusion of the luminescent material of Ohmoto. The motivation would have been in order to provide a brighter, high contrast display (Ohmoto par 0116).

Regarding Claim 2 (Original), Wagner as modified teaches the laminated glass according to claim 1, wherein the interlayer film contains a heat shielding substance (Wagner par 0073 Fig 4B interlayer film 36 includes thermal insulating layers 46, 52, 62; those layers may include metallic silver, par 0074).

Regarding Claim 5 (Currently Amended), Wagner as modified teaches the laminated glass according to claim 1, wherein the interlayer film contains a thermoplastic resin (Ohmoto par 0010 interlayer film includes a thermoplastic resin layer).
Wagner and Ohmoto are analogous art as they each pertain to laminated glass. It would have been obvious to a person of ordinary skill in the art to modify the laminated glass of Wagner with the inclusion of the thermoplastic resin of Ohmoto. The motivation would have been in order to provide a multilayer resin film that is constituted so that desired infrared ray reflecting performance is attained (Ohmoto par 0035).

Regarding Claim 6 (Original), Wagner as modified teaches the laminated glass according to claim 5, wherein the thermoplastic resin is a polyvinyl acetal resin (Ohmoto par 0015 the thermoplastic resin is a polyvinyl acetal resin layer).
Wagner and Ohmoto are analogous art as they each pertain to laminated glass. It would have been obvious to a person of ordinary skill in the art to modify the laminated glass of Wagner with the inclusion of the polyvinyl acetal thermoplastic resin of Ohmoto. The motivation would have been in order to provide that, by using a polyvinyl acetal resin and a plasticizer together, the adhesive force of the first and second resin layers to a laminated glass member and another layer such as an infrared ray reflection layer is further enhanced (Ohmoto par 0051).

Regarding Claim 7 (Currently Amended), Wagner as modified teaches the laminated glass according to claim 1, wherein the interlayer film contains a plasticizer (Ohmoto par 0016 the interlayer film contains a plasticizer).
Wagner and Ohmoto are analogous art as they each pertain to laminated glass. It would have been obvious to a person of ordinary skill in the art to modify the laminated glass of Wagner with the inclusion of the plasticizer of Ohmoto. The motivation would have been in order to provide that, by using a polyvinyl acetal resin and a plasticizer together, the adhesive force of the first and second resin layers to a laminated glass member and another layer such as an infrared ray reflection layer is further enhanced (Ohmoto par 0051).

Regarding Claim 8 (Currently Amended), Wagner as modified teaches the laminated glass according to claim 1, wherein 
the interlayer film has an infrared reflective layer, a first resin layer containing a thermoplastic resin, and a second resin layer containing a thermoplastic resin (Ohmoto par 0146 it is preferred that an arrangement order of outer space/first laminated glass member/first resin layer/infrared ray reflection layer/second resin layer/second laminated glass member/inner space be attained; par 0149 first and second resin layers are formed of thermoplastic resin), 
the first resin layer is arranged on a first surface side of the infrared reflective layer, the second resin layer is arranged on a second surface side opposite to the first surface of the infrared reflective layer, and the first lamination glass member is arranged outside the first resin layer, and the second lamination glass member is arranged outside the second resin layer (Ohmoto par 0146 it is preferred that an arrangement order of outer space/first laminated glass member/first resin layer/infrared ray reflection layer/second resin layer/second laminated glass member/inner space be attained).
Wagner and Ohmoto are analogous art as they each pertain to laminated glass. It would have been obvious to a person of ordinary skill in the art to modify the laminated glass of Wagner with the inclusion of the thermoplastic resin of Ohmoto. The motivation would have been in order to provide a multilayer resin film that is constituted so that desired infrared ray reflecting performance is attained (Ohmoto par 0035).

Regarding Claim 10 (Currently Amended), Wagner as modified teaches the laminated glass according to claim 1, wherein the second lamination glass member is a heat ray absorbing plate glass (Ohmoto par 0134 It is preferred that the second laminated glass member be a sheet of a sheet of heat ray-absorbing plate glass).
Wagner and Ohmoto are analogous art as they each pertain to laminated glass. It would have been obvious to a person of ordinary skill in the art to modify the laminated glass of Wagner with the inclusion of the second lamination glass member comprising heat ray absorbing plate glass of Ohmoto. The motivation would have been in order to provide that the infrared ray transmittance is lowered and the heat shielding properties of the laminated glass is further enhanced (Ohmoto par 0134).

Regarding Claim 11 (Currently Amended), Wagner as modified teaches the laminated glass according to claim 1, for used as a windshield of a car (Wagner par 0018 the laminate may be an automotive laminate, such as an automotive windshield). 

Regarding Claim 12 (Currently Amended), Wagner as modified teaches a head-up display system (Wagner par 0041 Fig 1 display system 10 may be a heads-up display (HUD) in a vehicle, such as a heads-up display in an automobile) comprising: 
the laminated glass according to claim 1, and 
a light source device for irradiating the laminated glass with light for image display (Wagner par 0018 radiation source may emit radiation directed at the laminate such that an image is projected to an area of an inner side of the laminate).

Regarding Claim 13 (Currently Amended), Wagner as modified teaches a method for producing a head-up display system (Wagner par 0201), comprising: 
in a building or a vehicle having an opening between an exterior space and an interior space (Fig 1 par 0045 describes a vehicle windshield, well-known to be provided in an opening between an exterior space and an interior space, e.g. see Ohmoto par 021) to which a heat ray is incident from the exterior space (Fig 1 describes position of a solar source such that its radiation is incident from exterior to interior; par 0073 describes the portion that is solar infrared heat radiation; see also Ohmoto par 0021), and a light source device for irradiating the laminated glass with light for image display (Wagner par 0018 radiation source may emit radiation directed at the laminate such that an image is projected to an area of an inner side of the laminate), 
a step of installing the laminated glass according to claim 1 to the opening in such a manner that the first lamination glass member is located on a side of the exterior space, and the second lamination glass member is located on a side of the interior space (Wagner par 0046).

Claims 3, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (U.S. Patent Application 20190064516 A1, hereinafter “Wagner”) in view of Ohmoto et al. (European Patent Application EP2883847 A1, hereinafter “Ohmoto”) and further in view of Oota et al. (International Patent Application WO2016017825 A1, using US 20170197386 A1 for translation, hereinafter “Oota”).

Regarding Claim 3 (Currently Amended), Wagner as modified teaches the laminated glass according to claim 1. However, Wagner as modified appears not to expressly teach wherein the laminated glass has a wedge angle of 0.1 mrad or more.
Oota teaches wherein the laminated glass has a wedge angle of 0.1 mrad or more (par 0085 the lower limit of the wedge angle of the interlayer film is controlled according to the angle to attach the laminated glass; and the resulting wedge angle of the laminated glass is preferably 0.1 mrad).
Wagner and Oota are analogous art as they each pertain to laminated glass. It would have been obvious to a person of ordinary skill in the art to modify the laminated glass of Wagner with the inclusion of the wedge angle of Oota. The motivation would have been in order to provide more optimal suppressing of double images (Oota par 0085).

Regarding Claim 4 (Currently Amended), Wagner as modified teaches the laminated glass according to claim 1. However, Wagner as modified appears not to expressly teach wherein the interlayer film has a wedge angle of 0.1 mrad or more.
Oota teaches wherein the interlayer film has a wedge angle of 0.1 mrad or more (par 0085 the lower limit of the wedge angle is preferably 0.1 mrad).
Wagner and Oota are analogous art as they each pertain to laminated glass. It would have been obvious to a person of ordinary skill in the art to modify the laminated glass of Wagner with the inclusion of the wedge angle of Oota. The motivation would have been in order to provide more optimal suppressing of double images (Oota par 0085).

Regarding Claim 9 (Original), Wagner as modified teaches the laminated glass according to claim 8. However, Wagner as modified appears not to expressly teach wherein a laminate of the first lamination glass member and the first resin layer has a wedge angle of 0.1 mrad or more.
Oota teaches wherein a laminate of the first lamination glass member and the first resin layer has a wedge angle of 0.1 mrad or more (par 0265-266 describe an interlayer wedge angle of 0.45 mrad, interposed between two 2.5 mm thick plate lamination glass members; a laminate of the first lamination glass member and the first resin layer would have a wedge angle of substantially 0. 45 mrad as well).
Wagner and Oota are analogous art as they each pertain to laminated glass. It would have been obvious to a person of ordinary skill in the art to modify the laminated glass of Wagner with the inclusion of the wedge angle of Oota. The motivation would have been in order to provide more optimal suppressing of double images (Oota par 0085).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624